Name: 2005/43/EC: Commission Decision of 30 December 2004 amending Decision 95/388/EC as regards the updating of the model health certificates for intra-Community trade in semen, ova and embryos of the ovine and caprine species (notified under document number C(2004) 5544)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  trade policy;  health;  natural and applied sciences;  agricultural activity
 Date Published: 2005-01-22; 2005-10-14

 22.1.2005 EN Official Journal of the European Union L 20/34 COMMISSION DECISION of 30 December 2004 amending Decision 95/388/EC as regards the updating of the model health certificates for intra-Community trade in semen, ova and embryos of the ovine and caprine species (notified under document number C(2004) 5544) (Text with EEA relevance) (2005/43/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular the fourth indent of Article 11(2) and the third indent of Article 11(3) thereof, Whereas: (1) Directive 92/65/EEC lays down the animal health requirements governing trade in semen, ova and embryos of the ovine and caprine species. (2) Commission Decision 95/388/EC (2) lays down the specimen certificate applicable to such trade. (3) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (3) now provides the legal basis for all measures relating to TSEs in animals. Commission Regulation (EC) No 1492/2004 amended Regulation (EC) No 999/2001 to clarify the specific TSE-related requirements for trade in semen, ova and embryos of the ovine and caprine species and to provide derogations for semen and embryos from animals of certain genotypes. (4) It is therefore necessary to align the animal health model certificates in Annexes I and II to Decision 95/388/EC with the updated rules. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Annex I to Decision 95/388/EC is replaced by Annex I to this Decision. 2. Annex II to Decision 95/388/EC is replaced by Annex II to this Decision. Article 2 This Decision shall apply from 1 January 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Directive 2004/68/EC (OJ L 139, 30.4.2004, p. 321). (2) OJ L 234, 3.10.1995, p. 30. (3) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1492/2004 (OJ L 274, 24.8.2004, p. 3). ANNEX I Model veterinary certificate for trade in semen of the ovine and caprine species ANNEX II Model veterinary certificate for trade in ova/embryos of the ovine and caprine species